IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARK THOMAS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0554

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 25, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Mark Thomas, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied as untimely. See Fla. R. App. P.

9.141(c)(5)(A).
BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.